Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the annular perimeter structure has a thickness that is greater than a thickness of the base portion of claim 8 and the outer portion has a thickness that is greater than a thickness of the inner portion of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20, 22-28 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (WO 2019/133097 A1) and Chaplin et al. (WO 2008/075010 A) hereinafter Chaplin.
Regarding claim 1, Han et al. (hereafter Han) at fig. 17-19 discloses a test kit for testing a device under test (DUT), comprising: a socket structure [190,134], for containing the DUT, wherein the DUT [200] comprises an antenna [210, fig. 2] and radiates a RF signal [high speed signals]; and a reflector [222] comprising a lower surface [surface as shown, fig. 18], wherein the RF signal emitted from the antenna of the DUT is reflected by the reflector and a reflected RF signal is received by the antenna of the DUT [because 222 is above 200] . 
Regarding claim 2, Han at least at fig. 17-19 discloses the test kit for testing a device under test (DUT) according to claim 1, wherein the socket structure comprising a socket housing [190], a guide plate [134, fig. 4B] mounted within the socket housing, and a socket base [130, fig. 4B] secured to the socket housing, wherein the test kit [fig. 18] from the socket structure, wherein the plunge structure comprises a nest [224], a pressing member [manual actuator as shown at fig. 18] coupled to an upper side of the nest [as shown], wherein the reflector is coupled to a lower side of the nest [see fig. 18] . 
Regarding claim 3, Han at least at fig. 17-19 discloses the test kit for testing a DUT according to claim 2, wherein the socket housing is made of a monolithic anti-static material [see “back-end manufacturing”,  “W-band frequency” and “low speed frequency testing” at last paragraph of page 11 (also see Abstract of Chaplin)]. 
Regarding claim 4, Han at least at fig. 17-19 discloses the test kit for testing a DUT according to claim 2, wherein the socket housing comprises a base portion [portion of 190 under DUT 200, see fig. 17] integrated with a pin assembly [assembly of 120]. 
Regarding claim 5, Han at least at fig. 17-19 discloses the test kit for testing a DUT according to claim 4, wherein the base portion functions as an interface between a load board [PCB] and the DUT [200] and the pin assembly comprises at least two different types [power, ground, low speed signal connection] and lengths [thickness of power, ground, low speed signal connection , not shown] of pogo pins [spring probes]. 
Regarding claim 6, Han at least at fig. 17-19 discloses the test kit for testing a DUT according to claim 4, wherein the socket housing comprises an annular perimeter structure [190 as shown] surrounding the base portion, thereby forming a cavity [192] defined by an inner sidewall [slant wall to guide DUT 200] of the annular perimeter structure and an upper surface [as shown for DUT 200] of the base portion. 
[as shown]. 
Regarding claim 8, Han at least at fig. 17-19 discloses the test kit for testing a DUT according to claim 6, wherein the annular perimeter structure has a thickness that is greater than a thickness of the base portion [vertical distance as shown]. 
Regarding claim 9, Han at least at fig. 4A discloses the test kit for testing a DUT according to claim 2, wherein the guide plate [134] is in direct contact with the socket housing [190]. 
Regarding claim 10, Han at least at fig. 4A discloses the test kit for testing a DUT according to claim 2, wherein the guide plate comprises a recessed structure [structure around 190 of 134] for mounting or installing the DUT [200]. 
Regarding claim 11, Han at least at fig. 4A discloses the test kit for testing a DUT according to claim 4, wherein the guide plate comprises a recessed area [recessed are area for 122, 194, see fig. 7] at a bottom portion of the guide plate for mounting a surface-mounted device (SMD) connector of the DUT. 
Regarding claim 12, Han at least at fig. 4A discloses the test kit for testing a DUT according to claim 11, wherein at a bottom surface of the recessed area on the guide plate, two rows of signal pins PS [for 120, see fig. 7] are provided for respectively connecting to RF terminals disposed at a bottom of the SMD connector. 
Regarding claim 13, Han at least at fig. 4A discloses the test kit for testing a DUT according to claim 12, wherein at two opposite ends of the two rows of signal pins PS, a plurality of ground pins PG are disposed, wherein the ground pins are respectively [power, ground, low speed signal connection]. 
Regarding claim 14, Han at least at fig. 10 discloses the test kit for testing a DUT according to claim 11, wherein the guide plate comprises a first through hole [portion of hole 192 (not shown in fig. 7) for left hole 194 of 190 as shown] and a second through hole [other portion of hole 192 for right hole 194 of 190, see fig. 7] at the bottom portion of the guide plate. 
Regarding claim 15, Han at least at fig. 10 and 3 discloses the test kit for testing a DUT according to claim 14, wherein the first through hole [left hole portion of 134 as an example] accommodates a connector protruding [via 174] from the base portion of the socket housing. 
Regarding claim 16, Han at least at fig. 10 discloses the test kit for testing a DUT according to claim 14, wherein the second through hole accommodates a heat sink [170]. 
Regarding claim 17, Han at least at fig. 17 discloses the test kit for testing a DUT according to claim 16, wherein the heat sink [170] comprises a plurality of through holes [for 120], which allow pogo pins [spring probes 120] of the pin assembly to pass therethrough [as shown]. 
Regarding claim 18, Han at least at fig. 17-19 discloses the test kit for testing a DUT according to claim 2, wherein the guide plate further comprises alignment ribs [see slanted surface at 192]. 
[fig. 1, as an example] . 
Regarding claim 20, Han at least at fig. 17-19 discloses the test kit for testing a DUT according to claim 2, wherein the guide plate is made of a monolithic ESD control material or a static-dissipative material [see “back-end manufacturing”,  “W-band frequency” and “low speed frequency testing” at last paragraph of page 11 (also see Abstract of Chaplin)]. 
Regarding claim 22, Han at least at fig. 4A discloses the test kit for testing a DUT according to claim 6, wherein the socket base comprises an inner portion [opening portion of 190] around an upper surface of the annular perimeter structure of the socket housing, and an outer portion [upper surface portion of 190] around the inner portion and integrally formed with the inner portion, wherein the outer portion has a thickness [thickness in horizontal direction] that is greater than a thickness of the inner portion [thickness in horizontal direction]. 
Regarding claim 23, Han at least at fig. 19 discloses the test kit for testing a DUT according to claim 22, wherein the lower side of the nest [portion of 222] is engaged and in direct contact [as shown] with the inner portion of the socket base [190]. 
Regarding claim 24, Han at least at fig. 17-19 discloses the test kit for testing a DUT according to claim 2, wherein the nest is made of an ESD control material or a static-dissipative material  [see “back-end manufacturing”,  “W-band frequency” and “low speed frequency testing” at last paragraph of page 11 (also see Abstract of Chaplin)]. 
[metal fastener] and the reflector [222] are made of metal [see metal at fig. 19]. 
Regarding claim 26, Han at least at fig. 19 discloses the test kit for testing a DUT according to claim 2, wherein the lower surface of the reflector [222] is a flat surface that is substantially in parallel [as shown] with an upper surface of the DUT [200]. 
Regarding claim 27, Han at least at fig. 19 discloses the test kit for testing a DUT according to claim 2, wherein the lower surface of the reflector is a jagged surface [rough surface of metal 222].
Regarding claim 28, Han at least at fig. 18-19 discloses the test kit for testing a DUT according to claim 2, wherein the reflector is integrally constructed [as shown] with the pressing member.
Regarding claim 32, Han at least at fig. 17-19 discloses the test system, comprising: a device under test(DUT) [200], comprising an antenna [210, fig. 2] for radiating a RF signal; and a test kit, comprising a reflector [222], wherein the RF signal emitted from the antenna of the DUT is reflected by the reflector and a reflected RF signal is received by the antenna of the DUT  [because 222 is above 200].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 2 above, and further in view of Lam (US 2017/0279491 A1).
Regarding claim 21, Han discloses all the elements including the socket base comprises a central through hole that allows passage of the DUT and a lower portion of the plunge structure. Han is silent about the lower portion of the plunge structure that vacuum grips the DUT and places the DUT to test site on the socket structure. Lam in similar environment at ¶0039 discloses the lower portion of the plunge structure [401] that vacuum grips the DUT to move the DUT via suction and places the DUT to test site on the socket structure [Abstract]. Therefore, it would have been obvious to person having ordinary skill in the art before the effective filing date to add vacuum pick up as taught by Lam to modify the test kit of Han, in order to hold and move the DUT for testing.  
Regarding claim 29, Han discloses all the elements including the nest. Han is silent about the nest is coupled to at least one nozzle for vacuum gripping or holding the DUT. Lam in similar environment at ¶0039 discloses the lower portion of the nest [401] that vacuum grips or holds the DUT to move the DUT via suction and places the DUT on the socket structure [Abstract]. Lam therefore discloses nozzle in the nest because of vacuum. Therefore, it would have been obvious to person having ordinary skill in the art before the effective filing date to add nozzle as taught by Lam to modify the test kit of Han, in order to hold and move the DUT for testing.  
[chamber between nest 224 and pressure member as shown above 224 of Han] disposed between the nest and the pressing member. 
Regarding claim 31, modified Han discloses the test kit for testing a DUT according to claim 29, wherein the at least one nozzle [hole in metal of modified 224 , see fig. 19 of Han] is made of an ESD control material or a static-dissipative material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



February 26, 2022